Title: George Logan to Thomas Jefferson, 5 June 1816
From: Logan, George
To: Jefferson, Thomas


          
            Dear Sir
            Stenton June 5th: 1816
          
          your Letter of the 19th: ult: duly came to hand. I sincerely regret to find by it, that a measure adopted by me, to defend your character against the slanders of your political enemies, has given you a moment of uneasiness. you well know that individuals have been engaged for years, in accusing you as the advocate and friend of Bonaparte—even at the moment he was devastating with fire and sword the whole continent of Europe. And also of your being an enemy to the christian religion. Having an opportunity under your own signature, to remove from the minds of your fellow citizens; the effects of such slanders; I
			 considered it my duty, as your friend, to publish your opinion on these important subjects; and it is with pleasure I inform you, that the publication on both subjects, has removed prejudices
			 highly
			 injurious to you; from the minds of many of the best citizens of the U States.
          
          Had your communications to me been made under an injunction of secrecy, no consideration would have tempted me to have violated your confidence. I judge of the feelings of others by my own: and I should think it criminal in a friend to suppress any information from the public; calculated to remove unmerited slanders from my own character. To do otherwise under any false notions of delicacy, is to act the hypocrite—it is the grimace of friendship—the honest heart has no share in the business.
          During an acquaintance of many years I have at all times, communicated my sentiments to you without disguise; in terms of plain truth. I am therefore particularly gratified by that part of your Letter, in which you say “I prefer candid and open expression. No change of good will to you, none in my estimate of your integrity, or understanding, has taken place, except as to your particular opinion on the rights of correspondence.” I hope the present communication will remove from your mind even the exception.
          If I am mistaken in the opinion, that you set more value on the lasting esteem of posterity than on the ephemeral applause of pretended friends; I shall at least receive the approbation of my own mind; in having uniformly followed the impulse of honor, and of an unshaken attachment to your welfare.
          On the present occasion, trusting to your candour and integrity, I am satisfied, that on taking a comprehensive view of the whole subject; you will yet consider me as your best friend.
          
            My wife unites with me in best respects to yourself & amiable family
            Geo Logan
          
        